ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_06_FR.txt. 402




      OPINION DISSIDENTE DE M. LE JUGE AD HOC COT



    Vote contre le dispositif — Litispendance — Eléments essentiels de la
litispendance — Pertinence du remède — Litispendance et organes quasi
judiciaires — Règlement des différends de la CIEDR — Interprétation plausible de
l’article 22 — Autres conditions pour l’indication des mesures conservatoires —
Suspension de la procédure.


                               Introduction

   1. Je suis au regret de ne pouvoir m’associer aux conclusions de la
majorité de la Cour. A mon avis, la Cour aurait dû faire droit au moins à
la première mesure conservatoire demandée par les Emirats arabes unis.
J’estime que, à la lumière de la doctrine de la litispendance, les droits
procéduraux allégués par les Emirats arabes unis sont au moins plausibles
en vertu de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (ci-après la « CIEDR » ou la « conven-
tion ») (I), et que les autres conditions pour l’indication de cette mesure
sont également remplies (II).


         I. Litispendance et plausibilité des droits allégués

   2. En ce qui concerne la première mesure conservatoire sollicitée par
les Emirats arabes unis, à savoir que la Cour ordonne que le Qatar retire
immédiatement la communication qu’il a soumise au Comité pour l’élimi-
nation de la discrimination raciale, les deux Parties ont fait référence à la
notion de litispendance, mais ont contesté sa pertinence pour l’article 22
de la CIEDR. Les Emirats arabes unis font valoir que la doctrine de la
litispendance exige que la Cour ordonne au Qatar de ne pas poursuivre
les procédures parallèles devant le Comité (demande, par. 42). Le Qatar,
pour sa part, estime que cette doctrine, même si elle existait, ne s’applique
pas au mécanisme de règlement des diﬀérends prévu par la convention
(CR 2019/6, p. 23, par. 33-35 (Lowe)).
   3. Le statut de la doctrine de la litispendance en droit international
public n’est pas bien clair. A la diﬀérence du principe de l’autorité de la
chose jugée, la doctrine de la litispendance ne trouve pas son fondement
textuel dans le Statut ou le Règlement de la Cour. La Cour, de même que
son prédécesseur, n’a ni aﬃrmé ni rejeté l’applicabilité de la doctrine de la
litispendance aux aﬀaires dont elle a été saisie. Toutefois, dans l’aﬀaire
relative à Certains intérêts allemands en Haute-Silésie polonaise, en inter-

45

403              application de la ciedr (op. diss. cot)

prétant la prétention du Gouvernement polonais, le défendeur, la Cour
permanente a demandé « si la litispendance, qui a pour objet de prévenir
un conﬂit de choses jugées, peut être invoquée dans les rapports interna-
tionaux » (compétence, arrêt no 6, 1925, C.P.J.I. série A no 6, p. 20). La
Cour permanente a rejeté sans diﬃculté la prétention de la Pologne selon
laquelle l’action formée par l’Allemagne — le demandeur — au sujet de
l’usine de Chorzów devant la Cour devait être suspendu tant que le Tri-
bunal arbitral mixte germano-polonais n’aura pas rendu sa décision sur
l’action relative au même établissement industriel, « car il est évident que
les éléments essentiels qui constituent la litispendance ne se rencontrent
pas ici » (ibid.).
   4. La Cour permanente ne s’est pas prononcée de manière générale sur
la nature et le statut de la doctrine de la litispendance devant elle. Toute-
fois, le raisonnement ci-dessus suggère que la Cour permanente n’a pas
exclu que la doctrine de la litispendance puisse s’appliquer à une aﬀaire
devant elle si les « éléments essentiels » sont présents. La première ques-
tion est donc de savoir quels sont les « éléments essentiels » d’application
de la doctrine de la litispendance (A). La question suivante est de savoir
si les dispositions de la CIEDR, notamment l’article 22, prévoient une
telle conception de la litispendance (B).

             A. Les « éléments essentiels » de la litispendance
   5. En rejetant l’applicabilité de la litispendance, la Cour permanente
dans l’aﬀaire relative à Certains intérêts allemands en Haute-Silésie
polonaise s’est référée au fait que les plaideurs n’étaient pas les mêmes,
que deux demandes n’étaient pas identiques, et que les tribunaux arbi-
traux mixtes et la Cour permanente « n[’étaient] pas des juridictions du
même ordre » (ibid., p. 20). Contrairement à la précision du premier élé-
ment, les deux derniers éléments ne sont pas dépourvus d’ambiguïté, de
sorte qu’une clariﬁcation supplémentaire est nécessaire. En particulier, la
question est de savoir si, pour reconnaître l’identité de deux demandes,
au-delà de l’identité des faits et des arguments juridiques, les remèdes sol-
licités dans les deux procédures devraient également être identiques (1).
En outre, en ce qui concerne l’identité de deux juridictions « du même
ordre », il faut savoir si la doctrine de la litispendance ne s’applique qu’à
la concurrence entre deux organes judiciaires, à l’exclusion des procédures
parallèles entre un organe judiciaire et un organe quasi judiciaire (2).

1. Pertinence du remède sollicité
  6. Le Qatar fait valoir que les remèdes qu’il sollicite devant la Cour et
devant le Comité pour l’élimination de la discrimination raciale ne sont
pas identiques, parce qu’il a simplement demandé au Comité, dans sa
communication, de transmettre cette communication aux Emirats arabes
unis aﬁn que ceux-ci a) y répondent dans le délai de trois mois et
b) prennent toutes les mesures nécessaires pour faire cesser les mesures

46

404              application de la ciedr (op. diss. cot)

coercitives. Le Qatar soutient en outre que sa note verbale du 29 octobre
2018 transmise au Comité était une simple demande d’assistance d’une
commission de conciliation. Selon lui, cela contraste avec les remèdes
demandés dans la présente aﬀaire, qui veulent de la Cour qu’elle statue et
déclare une série de violations du droit international et qu’elle ordonne
aux Emirats arabes unis de prendre une série de mesures (CR 2019/6,
p. 24, par. 38-40 (Lowe)).
   7. Toutefois, la demande du Qatar de transmettre sa communication
aux Emirats arabes unis et la demande formulée dans la note verbale du
29 octobre 2018 n’étaient que des étapes de procédure à suivre conformé-
ment aux paragraphes 1 et 2 de l’article 11 de la convention. Il ne s’agit pas
de remèdes à proprement parler. En substance, dans sa communication au
Comité pour l’élimination de la discrimination raciale, le Qatar se plaint
que les Emirats arabes unis ont violé les obligations découlant des disposi-
tions de la convention, notamment les articles 2, 4, 5 et 6 (voir le para-
graphe 57 de la communication). Il ne semble pas y avoir de désaccord
entre les Parties sur le point que les fondements factuels de ces allégations
sont virtuellement identiques à ceux qui ﬁgurent dans la requête présentée
à la Cour. Il demande ensuite aux Emirats arabes unis de prendre toutes les
mesures nécessaires pour mettre ﬁn aux mesures coercitives qui, selon lui,
constituent une violation du droit international et de ses obligations pré-
vues dans la convention (voir le paragraphe 123 de la communication). A
mon avis, cela est suﬃsant pour conclure que les remèdes sollicités par le
Qatar devant le Comité et devant la Cour sont essentiellement identiques.
Par conséquent, les remèdes sollicités par le Qatar, s’ils sont pertinents pour
l’application de la doctrine de la litispendance, conﬁrment l’identité des
demandes présentées par le Qatar devant les deux organes.

2. Litispendance et organes quasi judiciaires
   8. Le Qatar maintient que la doctrine de la litispendance, même si elle
existe, ne s’applique qu’aux questions de concurrence entre tribunaux
judiciaires et qu’elle n’est donc pas applicable en l’espèce parce que ni le
Comité pour l’élimination de la discrimination raciale, ni la commission
de conciliation ad hoc prévue par l’alinéa a) du paragraphe 1 de l’ar-
ticle 12 de la convention, ne constitue un organe judiciaire (CR 2019/6,
p. 23, par. 33-35 (Lowe)). Le Qatar souligne qu’il n’y a aucune possibilité
d’obligations contradictoires dans les circonstances présentes, étant donné
que la procédure du Comité ne peut aboutir à l’imposition d’une obliga-
tion aux Parties (CR 2019/8, p. 13, par. 27 (Lowe)).
   9. Toutefois, il n’est pas clair que seuls les conﬂits entre décisions
contraignantes posent des problèmes dans les rapports internationaux et
que les contradictions de décisions non contraignantes n’ont pas besoin
d’être résolues ou évitées. La constatation du tribunal arbitral dans l’af-
faire de l’Usine de MOX, selon laquelle « une procédure qui pourrait abou-
tir à deux décisions contradictoires sur la même question ne serait pas utile
au règlement du diﬀérend entre les parties » (ordonnance no 3, suspension

47

405              application de la ciedr (op. diss. cot)

de la procédure sur compétence et fond, et demande de nouvelles mesures
conservatoires, 24 juin 2003, par. 28), est valide quel que soit le caractère
obligatoire ou non de la décision en cause. Le point de vue étroit du Qatar
semble ignorer le rôle important des organes quasi judiciaires dans l’ordre
juridique international moderne et ne tient pas compte de la multiplication
des modes de règlement des diﬀérends internationaux.
   10. Le processus de règlement des diﬀérends prévu par la CIEDR se
trouve également parmi ces modes modernes de règlement des diﬀérends.
Une commission de conciliation ad hoc prévue par l’alinéa a) du para-
graphe 1 de l’article 12 de la convention met ses bons oﬃces à la disposi-
tion des Etats intéressés, aﬁn de parvenir à une solution amiable qui est
« fondée sur le respect de la présente Convention ». En outre, le para-
graphe 1 de l’article 13 de la convention prévoit qu’un rapport préparé par
la commission de conciliation ad hoc doit contenir ses conclusions « sur
toutes les questions de fait relatives au litige entre les parties » et renfermer
les recommandations « qu’elle juge opportunes en vue de parvenir à un
règlement amiable au diﬀérend ». Le mécanisme de règlement des diﬀé-
rends entre Etats prévu par la CIEDR revêt donc un caractère quasi judi-
ciaire dans la mesure où il aboutit à des conclusions de fait et de droit,
fondées sur le respect des dispositions applicables de la convention. Il
serait trop formaliste de supposer qu’un Etat partie d’un diﬀérend puisse
ignorer une recommandation d’une commission de conciliation ad hoc ou
celle du Comité pour l’élimination de la discrimination raciale lorsqu’elle
contient une conclusion diﬀérente d’une décision éventuelle de la Cour.
   11. Par conséquent, j’estime que la doctrine de la litispendance devrait
être comprise d’une manière adaptative aﬁn qu’elle puisse s’appliquer
également aux problèmes de concurrence entre organes judiciaires et
quasi judiciaires. Cette perspective est particulièrement importante lors-
qu’on interprète des dispositions conventionnelles telles que l’article 22 de
la CIEDR, qui prévoit de multiples modes de règlement des diﬀérends,
mais avec quelques ambiguïtés quant à leurs relations. J’aborderai donc
cette question dans la section suivante.

        B. Litispendance et règlement des différends de la CIEDR
   12. Les dispositions de la CIEDR lues à la lumière de la doctrine de la
litispendance examinée ci-dessus montrent que le droit procédural de ne
pas être contraint de se défendre contre les mêmes allégations dans le
cadre de procédures engagées en parallèle est au moins plausible (1). On
constate également que l’ordonnance de la Cour n’exclut pas cette inter-
prétation (2).

1. Une interprétation plausible de l’article 22
  13. Au stade des mesures conservatoires, il n’est pas nécessaire de
conclure déﬁnitivement à l’existence d’un droit allégué. La Cour peut
exercer son pouvoir d’indiquer des mesures conservatoires si elle est

48

406              application de la ciedr (op. diss. cot)

convaincue que les droits revendiqués sont « à tout le moins plau-
sibles » (Violations alléguées du traité d’amitié, de commerce et de
droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
d’Amérique), mesures conservatoires, ordonnance du 3 octobre 2018, C.I.J.
Recueil 2018 (II), p. 638, par. 53). La présente ordonnance ne semble
pas s’écarter de cette jurisprudence (voir le paragraphe 18).
   14. A mes yeux, une interprétation possible de l’article 22 de la CIEDR
permet de considérer que le mécanisme de règlement des diﬀérends prévu
par la convention devrait être épuisé avant que la Cour ne soit saisie de
l’aﬀaire. La Cour, dans l’aﬀaire Géorgie c. Fédération de Russie, a inter-
prété que « les termes de l’article 22 … établissent des conditions pré-
alables auxquelles il doit être satisfait avant toute saisine de la Cour »
(Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 128, par. 141 ; les ita-
liques sont de moi). Il s’ensuit alors que la procédure devant le Comité
pour l’élimination de la discrimination raciale, si elle est pendante, doit
être conclue avant la saisine de la Cour. Cela peut être considéré comme
un mode de contrôle conventionnel de la litispendance. A mon avis, si
plusieurs modes de règlement des diﬀérends sont envisagés par un traité
avec un certain ordre à suivre, des parties à un diﬀérend concernant ce
traité ont le droit procédural de prévoir que cet ordre est bien respecté. Il
s’ensuit que, sur la base de l’article 22, les parties à un diﬀérend relatif à
la CIEDR peuvent attendre légitimement que le diﬀérend ne puisse être
pendant simultanément devant la Cour et devant le Comité pour l’élimi-
nation de la discrimination raciale.

2. La Cour n’exclut pas cette interprétation de l’article 22
   15. J’estime que l’ordonnance que la Cour a rendue aujourd’hui n’ex-
clut pas que cette interprétation de l’article 22 soit au moins plausible. La
Cour a conclu que la première mesure demandée « ne concerne pas un
droit plausible au regard de la CIEDR », et que cette mesure « concerne
en réalité l’interprétation de la clause compromissoire énoncée à l’ar-
ticle 22 de [la CIEDR] » (voir le paragraphe 25). Toutefois, la Cour dans
l’aﬀaire relative à des Usines de pâte à papier a conclu qu’elle était compé-
tente pour connaître de la demande en indication de mesures conserva-
toires concernant « le droit invoqué par l’Uruguay de voir la Cour statuer
sur le fond de la présente aﬀaire en vertu de l’article 60 du statut de 1975 »
(Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay),
mesures conservatoires, ordonnance du 23 janvier 2007, C.I.J.
Recueil 2007 (I), p. 11, par. 29). Autrement dit, la Cour a conclu que
l’article 60 du Statut de 1975 — la clause compromissoire permettant aux
parties de porter un diﬀérend devant la Cour — confère un droit procé-
dural pouvant bénéﬁcier de la protection des mesures conservatoires. Le
fait que les droits allégués puissent porter sur l’interprétation d’une clause
compromissoire n’empêche donc pas la Cour de conclure que ces droits

49

407              application de la ciedr (op. diss. cot)

doivent être préservés par des mesures conservatoires dans la mesure où
ils sont plausibles. A mon avis, la question de savoir si les droits procédu-
raux allégués existent est intrinsèquement liée à celle de savoir « s’il est
permis de mener des procédures devant le Comité de la CIEDR alors que
la Cour est saisie de la même question » (voir le paragraphe 25).
   16. Le paragraphe 25 de l’ordonnance mentionne en outre que la Cour
s’est déjà penchée sur la question des procédures parallèles dans son ordon-
nance du 23 juillet 2018 et conclut que la Cour « ne voit aucune raison de
s’écarter de ces vues au stade actuel de la procédure en l’espèce ». Toutefois,
la Cour, dans son ordonnance du 23 juillet 2018, a estimé qu’il n’était pas
nécessaire de déterminer si une exception de litispendance serait applicable
dans le cas d’espèce au motif que les conditions procédurales préalables à
sa saisine énoncées à l’article 22 de la CIEDR apparaissent avoir été rem-
plies (Application de la convention internationale sur l’élimination de toutes
les formes de discrimination raciale (Qatar c. Emirats arabes unis), mesures
conservatoires, ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II),
p. 420-421, par. 39-40). A mon avis, la Cour n’est jamais parvenue à une
conclusion particulière quant à savoir si l’article 22 de la convention
contient le droit procédural des Etats parties de ne pas être contraint de se
défendre dans des procédures parallèles.
   17. Je souligne qu’il ne s’agit ici que d’une interprétation possible de
l’article 22 et qu’elle ne préjuge donc pas de la conclusion déﬁnitive de la
Cour à un stade subséquent de l’aﬀaire. La plausibilité d’un droit décou-
lant d’un traité est parfois fondée sur une interprétation possible des dis-
positions de ce traité (voir, par exemple, Violations alléguées du traité
d’amitié, de commerce et de droits consulaires de 1955 (République isla-
mique d’Iran c. Etats-Unis d’Amérique), mesures conservatoires, ordon-
nance du 3 octobre 2018, C.I.J. Recueil 2018 (II), p. 643, par. 67).
Toutefois, une telle interprétation plausible présentée au stade des mesures
conservatoires n’empêche pas la Cour de parvenir ultérieurement à une
interprétation diﬀérente après un examen complet de l’aﬀaire.


       II. Les autres conditions pour l’indication de mesures
                          conservatoires

   18. Au-delà de la plausibilité du droit procédural revendiqué, je consi-
dère que les autres conditions pour l’indication de mesures conservatoires
sont également remplies. Premièrement, la compétence prima facie de la
Cour pour connaître d’une demande en indication de mesures conserva-
toires introduite par le défendeur est examinée au regard du fond de l’af-
faire introduite par le demandeur (Usines de pâte à papier sur le fleuve
Uruguay (Argentine c. Uruguay), mesures conservatoires, ordonnance du
23 janvier 2007, C.I.J. Recueil 2007 (I), p. 10, par. 24), et la Cour a déjà
conﬁrmé sa compétence prima facie sur cette base dans son ordonnance
du 23 juillet 2018 (Application de la convention internationale sur l’élimina-
tion de toutes les formes de discrimination raciale (Qatar c. Emirats arabes

50

408              application de la ciedr (op. diss. cot)

unis), mesures conservatoires, ordonnance du 23 juillet 2018, C.I.J.
Recueil 2018 (II), p. 421, par. 41). La présente ordonnance ne semble pas
s’écarter de cette conclusion (voir le paragraphe 16).
   19. Deuxièmement, en ce qui concerne « le lien entre les droits allégués
dont la protection est recherchée par les mesures conservatoires sollicitées
et l’objet de l’instance pendante devant la Cour sur le fond de l’aﬀaire »
(Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay),
mesures conservatoires, ordonnance du 23 janvier 2007, C.I.J.
Recueil 2007 (I), p. 10, par. 27), je suis d’avis que le droit procédural
revendiqué par les Emirats arabes unis a un lien suﬃsant avec l’objet de
l’instance pendante devant la Cour sur le fond de l’aﬀaire, car il s’agit de
droit de ne pas être contraint de se défendre au sujet du diﬀérend porté
par le Qatar.
   20. Troisièmement, j’estime que la situation de litispendance « risque
d’entraîner des conséquences irréparables » (voir Violations alléguées du
traité d’amitié, de commerce et de droits consulaires de 1955 (République isla-
mique d’Iran c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance
du 3 octobre 2018, C.I.J. Recueil 2018 (II), p. 645, par. 77), car une défense
insatisfaisante de la part des Emirats arabes unis en raison des procédures
parallèles peut inﬂuencer irréparablement les décisions ﬁnales de la Cour ou
du Comité pour l’élimination de la discrimination raciale, ou les deux.
   21. Ayant conclu que toutes les conditions sont remplies, je suis d’avis
que la première demande en indication de mesures conservatoires des Emi-
rats arabes unis aurait dû être accordée. La dernière question est donc de
savoir quelle était la mesure à adopter pour aborder de manière appro-
priée la situation de la litispendance. A cet égard, le Qatar a suggéré que le
retrait immédiat par le Qatar de la communication qu’il a soumise au
Comité pour l’élimination de la discrimination raciale risque de lui causer
un préjudice disproportionné (CR 2019/6, p. 55-57, par. 1-5 (Klein)).
   22. A mon avis, un retrait immédiat n’était pas le seul moyen de régler
la situation de litispendance. Si la mesure demandée par les Emirats
arabes unis pouvait avoir un eﬀet disproportionné pour le Qatar, la Cour
aurait pu rendre une ordonnance prévoyant la suspension de la procédure
devant le Comité pour l’élimination de la discrimination raciale, en indi-
quant que le Qatar doit prendre toutes les mesures dont il dispose pour
que la procédure devant le Comité soit suspendue tant que la décision
déﬁnitive en la présente instance n’aura pas été rendue. Alternativement,
la Cour aurait pu exercer le pouvoir que lui confère le paragraphe 1 de
l’article 75 du Règlement de la Cour pour conclure, par exemple, qu’elle
décide que la présente instance est suspendue, jusqu’à ce que le Comité
pour l’élimination de la discrimination raciale rende sa conclusion ﬁnale
sur la communication portée par le Qatar. En réalité, la suspension de la
procédure se trouve dans la pratique internationale. Le tribunal arbitral
dans l’aﬀaire de l’Usine MOX a décidé de suspendre sa propre procédure
dans une situation similaire (ordonnance no 3, suspension de la procédure
sur compétence et fond, et demande de nouvelles mesures conservatoires,
24 juin 2003, par. 29). Le Gouvernement polonais dans l’aﬀaire relative à

51

409             application de la ciedr (op. diss. cot)

Certains intérêts allemands en Haute-Silésie polonaise a demandé une sus-
pension plutôt qu’un retrait de la procédure devant la Cour permanente
face aux procédures prétendument parallèles devant elle et le Tribunal
arbitral mixte germano-polonais (compétence, arrêt no 6, 1925, C.P.J.I.
série A no 6, p. 19). En plus, les Emirats arabes unis eux-mêmes dans le
cas d’espèce ont évoqué la possibilité de suspendre la procédure
(CR 2019/5, p. 29, par. 6 (Reisman)). J’estime qu’une telle suspension au
lieu d’un retrait ne causerait pas de préjudice disproportionné au Qatar.
   23. Quoi qu’il en soit, je suis d’avis que la Cour aurait dû indiquer une
mesure conservatoire pour régler la situation de litispendance, soit par le
retrait, soit par la suspension de la procédure. Pour ces raisons, j’ai voté
contre le dispositif de la présente ordonnance.

                                               (Signé) Jean-Pierre Cot.




52

